                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                     CASE NO. 18-11801-LSS


IN RE:                                               CASE NO. 18-11801-LSS

J & M SALES, INC. ET AL.                             CHAPTER 11

                 DEBTORS.                         / JOINTLY ADMINISTERED

   OBJECTION BY CREDITOR VINE STREET SHOPPES, LP, TO CURE AMOUNT

        COMES NOW Vine Street Shoppes, LP, (“Vine Street”), by and through the undersigned

counsel, and hereby objects to the cure amount (the “Cure Amount”) set forth in that certain

Unexpired Lease or Executory Contract Assumption and Cure Notice (Doc. #527) (the “Cure

Notice”), filed herein and states:

        1.      Vine Street is the landlord under that certain Retail Lease (the “Lease”) entered

into between Vine Street and FP Stores, Inc. (the “Tenant”), dated July 18, 2013. The Lease is

attached hereto as Exhibit A.

        2.      The Cure Amount set forth in the Cure Notice is for rent in the amount of

$40,775.48 (the “Rent”). Vine Street does not dispute the amount of the Rent due. However, in

addition to the Rent, pursuant to Section 4.05(d) of the Lease, the Tenant is required to pay the

Tenant’s Pro Rata Share (as defined in Section 4.06 of the Lease) of the Common Area Costs (as

defined in Section 4.05(d) the Lease).

        3.      The Tenant has failed to pay its Pro Rata Share of the Common Area Costs for the

years of 2016, in the amount of $14,343.58, and 2017, in the amount of $17,246.35, totaling

$31,589.93. Invoices for the Common Area Costs are attached hereto as Composite Exhibit B.

        4.      Vine Street asserts that the total amount due to cure the Tenant’s defaults under

the Lease is:


0038944\181288\8395602v2
                Outstanding Rent:                    $40,775.48
                Common Area Costs for 2016:          $14,343.58
                Common Area Costs for 2017:          $17,246.35
                Total Cure Amount Claimed:           $72,365.41
                (The “Cure Claim”)

        Wherefore, Vine Street Shoppes, LP, hereby asserts a Cure Claim in the amount of

$72,365.41, and prays that this Court would enter an order requiring the Debtors-in-Possession to

pay said Cure Claim to Vine Street upon the assumption and assignment of the Lease, and for

such other and further relief as this Court deems just and proper.

                                                      /s/ Michael S. Provenzale
                                                      Michael S. Provenzale
                                                      Florida Bar No. 0056834
                                                      Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
                                                      215 North Eola Drive
                                                      Orlando, Florida 32801
                                                      Telephone: 407-843-4600
                                                      Facsimile:     407-843-4444
                                                      michael.provenzale@lowndes-law.com
                                                      anne.fisher@lowndes-law.com
                                                      robin.martin@lowndes-law.com
                                                      litcontrol@lowndes-law.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 8th 2018, I electronically filed the foregoing with
the Clerk of Court by using the Case Management/Electronic Case Filing (“CM/ECF”) system
which will send a notice of electronic filing, and I will complete service of the foregoing as
required by Rule 5, Federal Rules of Civil Procedure, made applicable by Rule 7005, Federal
Rules of Bankruptcy Procedure, to all parties indicated on the electronic filing receipt, and via
FedEx to the parties on the service list below.

                                                       /s/ Michael S. Provenzale
                                                           Michael S. Provenzale

Pachulski Stang Ziehl & Jones LLP                    Katten Muchin Rosenman LLP
919 North Market Street                              575 Madison Avenue
17th Floor                                           New York NY 10022
Wilmington Delaware 19801                            Attention William B. Freeman, Esq., and
Attention: Peter Keane, Esq.                         Karen B. Dine, Esq.




                                                 2
0038944\181288\8395602v2
U.S. Trustee
855 King Street Suite 2207
Wilmington Delaware 19801
Attn: Richard L. Schepacarter, Esq.




                                      3
0038944\181288\8395602v2
                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                     CASE NO. 18-11801-LSS


IN RE:                                               CASE NO. 18-11801-LSS

J & M SALES, INC. ET AL.                             CHAPTER 11

                 DEBTORS.                         / JOINTLY ADMINISTERED

   OBJECTION BY CREDITOR VINE STREET SHOPPES, LP, TO CURE AMOUNT

        COMES NOW Vine Street Shoppes, LP, (“Vine Street”), by and through the undersigned

counsel, and hereby objects to the cure amount (the “Cure Amount”) set forth in that certain

Unexpired Lease or Executory Contract Assumption and Cure Notice (Doc. #527) (the “Cure

Notice”), filed herein and states:

        1.      Vine Street is the landlord under that certain Retail Lease (the “Lease”) entered

into between Vine Street and FP Stores, Inc. (the “Tenant”), dated July 18, 2013. The Lease is

attached hereto as Exhibit A.

        2.      The Cure Amount set forth in the Cure Notice is for rent in the amount of

$40,775.48 (the “Rent”). Vine Street does not dispute the amount of the Rent due. However, in

addition to the Rent, pursuant to Section 4.05(d) of the Lease, the Tenant is required to pay the

Tenant’s Pro Rata Share (as defined in Section 4.06 of the Lease) of the Common Area Costs (as

defined in Section 4.05(d) the Lease).

        3.      The Tenant has failed to pay its Pro Rata Share of the Common Area Costs for the

years of 2016, in the amount of $14,343.58, and 2017, in the amount of $17,246.35, totaling

$31,589.93. Invoices for the Common Area Costs are attached hereto as Composite Exhibit B.

        4.      Vine Street asserts that the total amount due to cure the Tenant’s defaults under

the Lease is:


0038944\181288\8395602v2
                Outstanding Rent:                    $40,775.48
                Common Area Costs for 2016:          $14,343.58
                Common Area Costs for 2017:          $17,246.35
                Total Cure Amount Claimed:           $72,365.41
                (The “Cure Claim”)

        Wherefore, Vine Street Shoppes, LP, hereby asserts a Cure Claim in the amount of

$72,365.41, and prays that this Court would enter an order requiring the Debtors-in-Possession to

pay said Cure Claim to Vine Street upon the assumption and assignment of the Lease, and for

such other and further relief as this Court deems just and proper.

                                                      /s/ Michael S. Provenzale
                                                      Michael S. Provenzale
                                                      Florida Bar No. 0056834
                                                      Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
                                                      215 North Eola Drive
                                                      Orlando, Florida 32801
                                                      Telephone: 407-843-4600
                                                      Facsimile:     407-843-4444
                                                      michael.provenzale@lowndes-law.com
                                                      anne.fisher@lowndes-law.com
                                                      robin.martin@lowndes-law.com
                                                      litcontrol@lowndes-law.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 8th 2018, I electronically filed the foregoing with
the Clerk of Court by using the Case Management/Electronic Case Filing (“CM/ECF”) system
which will send a notice of electronic filing, and I will complete service of the foregoing as
required by Rule 5, Federal Rules of Civil Procedure, made applicable by Rule 7005, Federal
Rules of Bankruptcy Procedure, to all parties indicated on the electronic filing receipt, and via
FedEx to the parties on the service list below.

                                                       /s/ Michael S. Provenzale
                                                           Michael S. Provenzale

Pachulski Stang Ziehl & Jones LLP                    Katten Muchin Rosenman LLP
919 North Market Street                              575 Madison Avenue
17th Floor                                           New York NY 10022
Wilmington Delaware 19801                            Attention William B. Freeman, Esq., and
Attention: Peter Keane, Esq.                         Karen B. Dine, Esq.




                                                 2
0038944\181288\8395602v2
U.S. Trustee
855 King Street Suite 2207
Wilmington Delaware 19801
Attn: Richard L. Schepacarter, Esq.




                                      3
0038944\181288\8395602v2
                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                     CASE NO. 18-11801-LSS


IN RE:                                               CASE NO. 18-11801-LSS

J & M SALES, INC. ET AL.                             CHAPTER 11

                 DEBTORS.                         / JOINTLY ADMINISTERED

   OBJECTION BY CREDITOR VINE STREET SHOPPES, LP, TO CURE AMOUNT

        COMES NOW Vine Street Shoppes, LP, (“Vine Street”), by and through the undersigned

counsel, and hereby objects to the cure amount (the “Cure Amount”) set forth in that certain

Unexpired Lease or Executory Contract Assumption and Cure Notice (Doc. #527) (the “Cure

Notice”), filed herein and states:

        1.      Vine Street is the landlord under that certain Retail Lease (the “Lease”) entered

into between Vine Street and FP Stores, Inc. (the “Tenant”), dated July 18, 2013. The Lease is

attached hereto as Exhibit A.

        2.      The Cure Amount set forth in the Cure Notice is for rent in the amount of

$40,775.48 (the “Rent”). Vine Street does not dispute the amount of the Rent due. However, in

addition to the Rent, pursuant to Section 4.05(d) of the Lease, the Tenant is required to pay the

Tenant’s Pro Rata Share (as defined in Section 4.06 of the Lease) of the Common Area Costs (as

defined in Section 4.05(d) the Lease).

        3.      The Tenant has failed to pay its Pro Rata Share of the Common Area Costs for the

years of 2016, in the amount of $14,343.58, and 2017, in the amount of $17,246.35, totaling

$31,589.93. Invoices for the Common Area Costs are attached hereto as Composite Exhibit B.

        4.      Vine Street asserts that the total amount due to cure the Tenant’s defaults under

the Lease is:


0038944\181288\8395602v2
                Outstanding Rent:                    $40,775.48
                Common Area Costs for 2016:          $14,343.58
                Common Area Costs for 2017:          $17,246.35
                Total Cure Amount Claimed:           $72,365.41
                (The “Cure Claim”)

        Wherefore, Vine Street Shoppes, LP, hereby asserts a Cure Claim in the amount of

$72,365.41, and prays that this Court would enter an order requiring the Debtors-in-Possession to

pay said Cure Claim to Vine Street upon the assumption and assignment of the Lease, and for

such other and further relief as this Court deems just and proper.

                                                      /s/ Michael S. Provenzale
                                                      Michael S. Provenzale
                                                      Florida Bar No. 0056834
                                                      Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
                                                      215 North Eola Drive
                                                      Orlando, Florida 32801
                                                      Telephone: 407-843-4600
                                                      Facsimile:     407-843-4444
                                                      michael.provenzale@lowndes-law.com
                                                      anne.fisher@lowndes-law.com
                                                      robin.martin@lowndes-law.com
                                                      litcontrol@lowndes-law.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 8th 2018, I electronically filed the foregoing with
the Clerk of Court by using the Case Management/Electronic Case Filing (“CM/ECF”) system
which will send a notice of electronic filing, and I will complete service of the foregoing as
required by Rule 5, Federal Rules of Civil Procedure, made applicable by Rule 7005, Federal
Rules of Bankruptcy Procedure, to all parties indicated on the electronic filing receipt, and via
FedEx to the parties on the service list below.

                                                       /s/ Michael S. Provenzale
                                                           Michael S. Provenzale

Pachulski Stang Ziehl & Jones LLP                    Katten Muchin Rosenman LLP
919 North Market Street                              575 Madison Avenue
17th Floor                                           New York NY 10022
Wilmington Delaware 19801                            Attention William B. Freeman, Esq., and
Attention: Peter Keane, Esq.                         Karen B. Dine, Esq.




                                                 2
0038944\181288\8395602v2
U.S. Trustee
855 King Street Suite 2207
Wilmington Delaware 19801
Attn: Richard L. Schepacarter, Esq.




                                      3
0038944\181288\8395602v2
